Citation Nr: 0735295	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  02-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1969 to August 1973, when he was honorably 
discharged.  He served in Vietnam and was awarded the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, in which the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective November 15, 1999.  The veteran filed a 
notice of disagreement (NOD) as to the February 2001 rating 
decision.  The RO confirmed its findings in a July 2002 
statement of the case (SOC).  The veteran's appeal as to that 
issue was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 2002.

In a February 2006 rating decision, the RO increased the 
veteran's service-connected PTSD to 50 percent disabling, 
effective January 10, 2006.  The veteran and his 
representative indicated continued dissatisfaction with these 
ratings in a September 2007 "Post-Remand Brief."  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].


FINDINGS OF FACT

1.  The competent medical and other evidence of record 
indicates that the veteran's PTSD is currently manifested by 
difficulty in establishing and maintaining social 
relationships, sleep disturbances, anxiousness and 
irritability.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for referral for increased disability on an 
extra-schedular basis are not met. 38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

The Board has remanded this case twice, once in November 2003 
and again in October 2006.  The purpose of the November 2003 
remand was to provide additional notice to the veteran, to 
secure certain medical records and to schedule a psychiatric 
examination of the veteran.  This was accomplished.  In 
particular, additional notice was provided to the veteran via 
a May 2004 letter, and there was added to the record VA 
outpatient treatment reports as well as the report of a 
January 2006 VA psychiatric examination.  

The purpose of the October 2006 remand to provide additional 
notice and to obtain clarification of certain medical 
questions.  In response to the Board's October 12, 2006 
remand, the VA Appeals Management Center issued a notice 
letter dated October 26, 2006; a VA psychological examination 
of the veteran was completed in April 2007; and the claim was 
readjudicated in a June 2007 supplemental statement of the 
case.

All of the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was advised as to the 
evidentiary requirements of his increased rating claim in May 
2004, November 2005 and October 2006 VCAA notice letters.  
Those letters specifically indicated that "to establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2004, November 2005 and October 2006 letters.  The veteran 
was advised in those letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
service records, records from the Social Security 
Administration and VA treatment records.  

With respect to private treatment records, the letters 
indicated VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  Included with the 
October 2006 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran to complete this release so 
that VA could obtain these records on his behalf.  

The November 2005 and October 2006 letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis in 
original].  The veteran was also advised that VA would 
provide a medical examination if such was necessary to decide 
his claim.  [VA examinations were in fact completed during 
the course of this appeal, most recently in April 2007.]

Finally, the Board notes that the letters requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in the October 2006 VCAA notice letter.  

The October 2006 VCAA notice letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  

With respect to effective date, the October 2006 VCAA notice 
letter instructed the veteran that two factors were relevant 
in determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule." 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of outpatient 
treatment records of the veteran.  Additionally, the veteran 
was provided with VA examinations January 2006 and in April 
2007.  The reports of the examination reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, and rendered appropriate diagnoses 
and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim through 
the submission of the results of his medical examinations. 

The Board will therefore proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].



Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  

With respect to the criteria for the 70 percent level, as has 
been discussed in the law and regulations section above, the 
Board looks to the record for symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

With respect to suicidal ideation, the veteran "denied 
suicidal . . . ideation at the present time" during the 
April 2007 VA examination.  During the January 2006 
examination, he "described fleeting passive suicidal 
ideation" but denied any plan or intent to harm himself.  

There was no indication that the veteran evidenced 
obsessional rituals which interfere with any of his 
activities.  Nor is there any evidence of spatial 
disorientation.

There is no evidence of illogical, obscure or irrelevant 
speech.  The veteran was noted as having "speech . . . of 
normal volume, rate and rhythm and impulse control was 
appropriate" in the April 2007 VA examination.  His thought 
content was "rational and thought process was sequential and 
goal-directed."  During the January 2006 examination, 
although he was irritable and raised his voice at times, his 
"thought content was logical and thought processes were 
typically coherent and goal-directed."   

Concerning personal hygiene and appearance, the January 2006 
VA examiner described the veteran as adequately groomed with 
proper hygiene.

Although the veteran indicated that he was depressed, there 
is no evidence of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  The veteran did not indicate 
that he experienced any panic attacks or panic-like symptoms 
during the either VA examination.  The evidence further shows 
the veteran has little or no difficulty in understanding 
complex commands.  

With respect to difficulty in establishing and maintaining 
effective social relationships, there is evidence of 
difficulty in this area.  Referencing the veteran's January 
2006 VA examination (as noted in the more recent April 2007 
examination, the veteran's family and personal history was 
not repeated and evidently had not changed), the veteran 
stated that he had never been married, had no children and 
denied having "any friends and stated that he spends the 
majority of his time alone."    
In a February 2003 VA psychiatric note, the veteran reported 
that he had two brothers who lived in his town, but that he 
had not seen them since his mother's funeral a year or two 
earlier.

With respect to work relationships, the veteran worked in 
construction after service.  It appears that he gave up that 
occupation because of physical problems.  The veteran noted 
during his January 2006 VA examination that his "ability to 
work depends upon the amount of pain he is experiencing as a 
result of arthritis."  Currently, it appears that he 
restores straight razors and sells them, making a little 
money in the process and that he also makes a little money 
doing odd jobs.  There is no indication that the veteran's 
work relationships are significantly impaired by his PTSD.      

Concerning impaired impulse control (such as unprovoked 
irritability with periods of violence), there is evidence of 
this.  Both recent VA examiners described the veteran as 
being at times angry, irritable and sarcastic.  During the 
January 2006 interview, the veteran described an episode of 
assaultive behavior which occurred approximately one year 
earlier.  The April 2007 examiner noted that "there did 
appear to be some paranoid thinking attached to his dealings 
with others."  The veteran has, however, denied any problems 
with the legal system.  

The Board observes that there are no recent outpatient 
treatment reports because the veteran discontinued treatment 
at the VA hospital.  It appears that he does not currently 
use medication for his PTSD.

The above-cited evidence indicates that a few of the criteria 
necessary for the assignment of 70 percent disability rating 
are arguably met, specifically irritability with unprovoked 
anger and difficulty establishing and maintaining effective 
relationships with others.  The veteran's PTSD symptoms, 
which chiefly involve depression, irritability and social 
isolation, are more congruent with the assignment of a 50 
percent rating.  

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of moderate symptoms.  
The GAF scores assigned in the January 2006 and April 2007 
examinations are from 50-60, which as discussed in the law 
and regulations section above are reflective of moderate 
impairment.  

The veteran did score 6 points lower, with a score of 121, on 
the Mississippi Scale for Combat Related PTSD in the April 
2007 examination than he did in the January 2006 examination.  
The April 2007 examiner noted, however, that this is ". . . 
not a significant change in scores . . . ."  The April 2007 
examiner noted that "it is more likely than not that [the 
veteran's] [PTSD] symptoms have not increased since his last 
compensation and pension examination" [in January 2006]. 

The record additionally indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating, nor does he 
so contend.  There is no evidence of gross impairment to 
thought processes and communication, persistent delusions or 
hallucinations or grossly inappropriate behavior.  Nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, his own occupation or own name, or 
inability to perform activities of daily living.  He himself 
does not appear to contend that his psychiatric pathology is 
so severe that he cannot control himself or cannot remember 
his own name.   

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Thus, a review of the evidence indicates that symptomatology 
associated with the veteran's PTSD approximates that 
associated with a 50 percent evaluation.   

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As noted in the Introduction above, the agency of original 
jurisdiction (AOJ)  has already assigned staged ratings for 
the veteran's service-connected PTSD, 
30 percent from the date of service connection, November 15, 
1999 to January 10, 2006, the date of the VA examination 
which has been described in some detail above and 50 percent 
thereafter.  In essence, the AOJ determined that the January 
2006 VA examination revealed increased PTSD pathology, 
congruent with the assignment of the higher rating.  Cf. 
38 C.F.R. § 3.400(o).  

The Board wishes to make clear that it conducts its appellate 
review on a de novo basis and thus is not bound by the staged 
ratings which have been assigned by the RO.

The Board finds that the RO was justified in assigning an 
initial 30 percent disability rating and no higher for PTSD.  
For the assignment of a 30 percent disability rating, most of 
the following criteria must be met: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

As of November 15, 1999, the veteran reported irritability, 
sleep disturbances, intrusive thoughts and combat flashbacks.  
Later, in June 2000, the veteran reported feeling tense and 
upset for the previous few weeks.  During a February 2001 VA 
examination, the veteran reported having a bad temper and 
inability to keep a job.  He stated he felt angry and tense 
much of the time.  He also reported chronic sleep 
disturbances, irritability, anger outbursts and some degree 
of hypervigilance.  The veteran underwent testing which was 
consistent with PTSD marked by depression, anxiety, social 
and emotional alienation and paranoia.  The VA examiner 
diagnosed mild, chronic PTSD.  

The veteran's symptoms starting in November 1999 fit squarely 
into a 30 percent disability rating, meeting a majority of 
the criteria, with particular emphasis on his sleep and mood 
disturbances.  Thus, the Board agrees with the RO's initial 
disability rating assignment of 30 percent.  

With respect to the assignment of a 50 percent or higher 
rating starting in November 1999, the veteran arguably met 
only two of the nine criteria for a 50 percent disability 
rating.  He did evidence disturbances of motivation and mood 
and difficulty in establishing effective work and social 
relationships.  However, there is no evidence of flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment or impaired abstract thinking.  
The veteran was noted in the 2001 VA examination to be 
"oriented to time, place and person and his speech had 
regular rate and rhythm."  The examiner noted that the 
veteran's judgment appeared intact and he appeared 
"competent to handle his financial affairs without 
assistance."  Therefore, the criteria for a 50 percent 
disability rating were not met and such was not justified. 

The veteran's PTSD symptoms did not approximate the level of 
occupational and social impairment required of a 70 percent 
disability rating.  There is no evidence that the veteran had 
suicidal ideations, obsessional rituals which interfere with 
routine activities, speech which was intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, or spatial disorientation.  In 
the February 2001 VA examination, the examiner noted that the 
veteran's clothing was soiled and he had poor hygiene.  
However, that observation was more likely related to the 
circumstances of the veteran's homelessness, rather than 
rising to the level of neglect of personal appearance and 
hygiene required of a 70 percent disability rating.  There is 
some evidence of difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships.  
However, even if those two criteria were conceded, the 
veteran would still not meet the requirements of a 70 percent 
disability rating.  

At no time did the veteran's symptoms reach total 
occupational and social impairment required of a 100 percent 
rating.  There was no evidence of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place or 
memory loss for names of close relatives, own occupation or 
own name.

Important in the assignment of a 30 percent disability 
rating, as opposed to a higher one, from November 1999 to 
January 2006 is the veteran's voluntary discontinuation of 
outpatient treatment.  As was alluded to above, the veteran 
did not participate in medical treatment at all from 2003 
forward.  He reported to the January 2006 VA examiner that he 
had not been hospitalized during the entire period, and that 
he was not taking any medication for his PTSD.  This appears 
to be indicative of the fact that the veteran's PTSD was did 
not become worse during that period.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].

The January 10, 2006 VA examiner specifically noted that the 
veteran's "intrusive thoughts and irritability have 
increased in frequency and intensity since his previous C&P 
examination in February 2001".  Critically, the January 10, 
2006 VA examiner noted that there had been an overall 
worsening of the veteran's disability since his last 
examination.  

The January 10, 2006 VA examination report is the first 
indication in the record that the veteran's PTSD symptoms had 
become worse.  Thus, it was factually ascertainable as of 
that date that an increase in disability had taken place.  
See 38 C.F.R. § 3.400(o). 

Thus, the Board agrees with the RO that an increased rating 
to 50 percent disabling was warranted, with an effective date 
of January 10, 2006.  

As has been discussed above, at no time has the veteran's 
PTSD symptomatology approximated that which calls for the 
assignment of a 70 percent or 100 percent rating.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
In this case, the matter of an extraschedular rating was 
adjudicated in a June 1, 2007 Supplemental Statement of the 
Case (SSOC).  The VA Appeals Management Center noted that "a 
review of all the evidence received did not disclose any 
unusual or exceptional circumstances such as those involving 
marked interference with employment or frequent periods of 
hospitalization, so as to render the application of the 
regular schedular standards impractical . . . ."  June 1, 
2007, SSOC, pg. 9.  

The veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual, 
an neither has the Board.  As noted above, the veteran has 
not been hospitalized for PTSD.  With respect to employment, 
the veteran has a "poor and erratic work history" per a 
January 2000 VA examination; however, this was ascribed to 
alcohol abuse. Although the veteran's PTSD undoubtedly may 
interfere somewhat with his ability to work, this is 
specifically contemplated in the currently assigned 50 
percent rating.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

Finally, there are no exceptional or unusual clinical 
manifestations of PTSD, and no other reason why an 
extraschedular rating should be considered.  The Board 
therefore declines to refer this case for consideration of an 
extraschedular rating.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
assignment of disability rating in excess of 50 percent for 
veteran's service-connected PTSD.  The appeal is therefore 
denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


